John A. Sparks, formerly of St. Marys, Kansas, an attorney admitted to the practice of law in the State of Kansas, has asked this court to accept the voluntary surrender of his license to practice law pursuant to Supreme Court Rule 217 (235 Kan. cxxxii).
On July 23, 1987, Thomas L. Johnson filed a complaint with the Disciplinary Administrator alleging that respondent, in the handling of the estate of L. O. Johnson, deceased, and as trustee of a testamentary trust established by the will of L. O. Johnson for the benefit of Thomas L. Johnson, had misappropriated or failed to properly account for a substantial sum of money belonging to the estate and trust. Upon being notified of the complaint, respondent elected to surrender his license to practice law in Kansas rather than participate in the disciplinary proceedings. After examining the record from the office of the Disciplinary Administrator, the court finds that the surrender of respondent’s license should be accepted and the respondent disbarred from the practice of law in Kansas.
It Is Therefore Ordered that John A. Sparks be and he is hereby disbarred from the practice of law in the State of Kansas and the Clerk of the Appellate Courts is directed to strike his name from the rolls of attorneys authorized to practice law in Kansas.
It is Further Ordered that this order shall be published in the official Kansas Reports.
It is Further Ordered that the disciplinary proceedings against the respondent pending before the Kansas Board for Discipline of Attorneys be terminated and the costs thereof assessed to the respondent.